[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1048

                        UNITED STATES,

                          Appellee,

                              v.

                        JUAN BENITEZ,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]

                            Before

                    Stahl, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Lynch, Circuit Judge.

   Juan Benitez on brief pro se.
   Donald K. Stern, United States Attorney, and Robert Peabody,
Assistant U.S. Attorney, on brief for appellee.

May 21, 1999

          Per Curiam.  After carefully reviewing the briefs and
record on appeal, we affirm the judgment below.  The district
court's determination that the appellant was accountable for
sufficient quantities of cocaine to support the sentence was
not clearly erroneous.  United States v. Jimenez Martinez, 83
F.3d 488, 492 (1st Cir. 1996).  The court engaged in an
individualized inquiry into the appellant's involvement with
the cocaine at issue.  United States v. Innamorati, 996 F.2d
456, 488-489 (1st Cir. 1993).  Appellant's remaining argument
was not raised below and will not be considered for the first
time on appeal.  United States v. Dietz, 950 F.2d 50, 55 (1st
Cir. 1991). 
          Affirmed.  Loc. R. 27.1.